FILED IN
                    4th COURT OF APPEALS
                     SAN ANTONIO, TEXAS
                    3/18/2015 4:21:11 PM
                      KEITH E. HOTTLE
                            Clerk




             foe   "Vn




Qi^-?



   <    Q=     -
      wthe cou; ■ ■:" A--:.-


       7HI5HAR 12 AM 10=20

          ■/   4     n■■"■
                     ft-
                         ' ' :




iy
R:■
ti)
O
3




                                 Pv

                                 !-


                                 ■■;
                                 if


                                 I-

                                 r